COLEMAN, Circuit Judge
(dissenting):
This is a troublesome case. I would not strongly argue that the majority opinion is wrong but I cannot convince myself that it is right.
Terry v. Ohio, 392 U.S. at 30, 88 S.Ct. at 1884, laid down the rule that “Each case of this sort will, of course, have to be decided on its own facts”. (Emphasis mine).
The facts in the case sub judice are quite dissimilar to those in either Terry or Sibron.
In Terry the police officer suspected that three men, whom he did not know and had never seen, appeared to be casing stores in Cleveland, Ohio, with a view to robbing them. The officer feared that they might have a gun. He asked their names, patted down the outside of Terry’s clothing, and found a pistol in the left breast overcoat pocket. He then ordered all three of the suspects into a store, where he proceeded to pat down the outer clothing of the other two. He discovered another revolver in the outer pocket of the overcoat of a second man. All this occurred in broad open daylight. The Supreme Court sustained the validity of the search.
*330Sibron v. New York, 392 U.S. 40, 88 S.Ct. 1889, 20 L.Ed.2d 917, was decided the same day as Terry v. Ohio. There, the police officer did not know Sibron, had no information about him, but did see Sibron in conversation with six or eight persons known to be narcotics addicts. Later in a restaurant Sibron was seen with three more known narcotics addicts. The officer did not overhear any of the conversations nor did he see anything pass between Sibron and the others. The Supreme Court held that the officer had no adequate grounds to search Sibron for weapons since he had no reason to believe that Sibron was armed and dangerous and even if there had been such a justification there was no initial limited exploration for arms as in Terry.
What are the facts in the case presently before us?
As Footnote 7 of the majority opinion points out, the officer who patted Tharpe down had information from other law officers that Tharpe was a known burglar and that he was a suspect in a recent unsolved burglary. Tharpe at the moment was in an automobile with a man wanted for a felony committed only a few hours previously. The officer was alone at night in a poorly-lighted area, facing three men. Tharpe had been drinking. The third man was another Tharpe, similarly suspected as the first.
The majority opinion says that “No evidence was elicited at the suppression hearing which even approaches establishing a subjective belief on Martin’s part that Tharpe might have been armed”.
I think it would have been more accurate to say that such a belief was not verbally articulated by Martin as a witness, and I also think that the belief must be clearly inferred from the action Martin took. He got Tharpe out of the automobile at once, in front of headlights, and patted him down. In the absence of a belief that Tharpe might be armed it is hard to understand why he would have been patted down. There would have been no point in looking for weapons if the officer had no belief that they might be there.
The state of the law is such that one cannot be dogmatic about search and seizure cases. I concede that I may be wrong about it, but I can see no logic in the idea that the validity of the pat down depends upon whether a particular officer experiences actual fear for the safety of himself or others. I think the issue, as stated at 392 U.S. 27, at 88 S.Ct. 1883, is “whether a reasonably prudent man in the circumstances would be warranted in the belief that his safety or that of others [is] in danger”. And, in determining whether the officer acted reasonably in such circumstances, due weight must be given “to the specific reasonable inferences which he is entitled to draw from the facts in the light of his experience”. Here, of course, the officer was not acting on experience alone but on very specific information.
It comes down to the point that I would hold under the circumstances patting down Tharpe was more than reasonable and I would affirm the action of the District Court in declining to suppress.
I feel that the following excerpts from Terry are pertinent:
“When an officer is justified in believing that the individual whose suspicious behavior he is investigating at close range is armed and presently dangerous to the officer or to others, it would appear to be clearly unreasonable to deny the officer the power to take necessary measures to determine whether the person is in fact carrying a weapon and to neutralize the threat of physical harm.” 392 U.S. at 24, 88 S.Ct. at 1881.
“Our evaluation of the proper balance that has to be struck in this type of case leads us to conclude that there must be a narrowly drawn authority to permit a reasonable search for weapons for the protection of the po*331lice officer, where he has reason to believe that he is dealing with an armed and dangerous individual, regardless of whether he has probable cause to arrest the individual for a crime. The officer need not be absolutely certain that the individual is armed; the issue is whether a reasonably prudent man in the circumstances would be warranted in the belief that his safety or that of others was in danger. Cf. Beck v. State of Ohio, 379 U.S. 89, 91, 85 S.Ct. 223, 226, 13 L.Ed.2d 142 (1964); Brinegar v. United States, 338 U.S. 160, 174-176, 69 S.Ct. 1302, 1311, 93 L.Ed. 1879 (1949); Stacey v. Emery, 97 U.S. 642, 645, 24 L.Ed. 1035 (1878). And in determining whether the officer acted reasonably in such circumstances, due weight must be given, not to his inchoate and unparticularized suspicion or ‘hunch,’ but to the specific reasonable inferences which he is entitled to draw from the facts in light of his experience. Cf. Brinegar v. United States, supra.” 392 U.S. at 27, 88 S.Ct. at 1883.
Of course, Terry holds that there can be no per se rule for the determination of cases like this. Under the circumstances here present, however, I agree with what the Ninth Circuit said in United States v. Berryhill, 445 F.2d at 1193:
“We think that Terry recognizes and common sense dictates that the legality of such a limited intrusion into a citizen’s personal privacy extends to a criminal’s companions at the time of arrest. It is inconceivable that a peace officer effecting a lawful arrest of an occupant of a vehicle must expose himself to a shot in the back from defendant’s associate because he cannot, on the spot, make the nice distinction between whether the other is a companion in crime or a social acquaintance. All companions of the arrestee within the immediate vicinity, capable of accomplishing a harmful assault on the officer, are constitutionally subjected to the cursory ‘pat-down’ reasonably necessary to give assurance that they are unarmed.” I respectfully dissent.
ON PETITION FOR REHEARING AND PETITION FOR RE- . HEARING EN BANC
Before BROWN, Chief Judge, WISDOM, GEWIN, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, MORGAN, CLARK, RONEY, GEE and TJOFLAT, Circuit Judges.
BY THE COURT:
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.